ALDRICH, District Judge.
I hold the impression that the facts found by the master, that the Breeders’ Club, at the time of the adjudication, was not principally engaged in trading or mercantile pursuits, and that it was never to any extent engaged in such pursuits, present a situation of absolute lack of jurisdiction, and that such lack of jurisdiction cannot be cured by laches, waiver, or estoppel, even as against a petitioner who has no interest in raising the jurisdictional question. 1 therefore do not pass upon either the questions of fact *518involved in the claim of waiver, estoppel, or laches, nor upon the question of the legal or equitable interest of the Hub Construction Company.
The proceedings are dismissed. . The trustee in bankruptcy excepts, and the execution of this order is stayed pending review.